oOo co ~~) DB ww” S&S WH PO

mM MBM wR BH BO BHO BRD RD RD OOOO ee ee
Co SD DN NH SP WwW NY KY CO CO moO JN DH rH SF WW YP KS CS

 

 

Case 2:20-cr-00085-RAJ Documenti Filed 0

 

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence
of the Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, Washington

 

 

 

 

July 22, 2020
aa Clerk
By Deputy
i/ ¥

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,
V.

HARBANS SINGH,
Defendant.

 

 

The Grand Jury charges that:

COUNT 1

NO. CR20-085 RAJ

INDICTMENT

(False Statement on Immigration Document — Visa Application)

On or about November 24, 2014, in the City of London, in the United Kingdom,
and elsewhere, the defendant, HARBANS SINGH, did knowingly subscribe, and aid and

abet the subscription of, as true under penalty of perjury under 28 U.S.C. § 1746, a false

statement with respect to a material fact in an application, to wit, a visa application, that

is, that the defendant had never been arrested or convicted for any offense or crime,

which statement the defendant then and there knew was false, in that the defendant had

been arrested twice in the United Kingdom for sexual assault prior to November 24,

2014.

All in violation of Title 18, United States Code, Sections 1546(a) and 2.

Indictment
United States v. Singh - |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co OD CO STD NH BR wD Pp

11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

 

 

Case 2:20-cr-00085-RAJ Document1 Filed 07/22/20 Page 2 of 4

COUNT 2
(Use of Immigration Document Procured by Fraud — Asylum Application)
On or about July 20, 2015, in the.City of Kent, Washington, in the Western

District of Washington, and elsewhere, the defendant, HARBANS SINGH, did
knowingly use, and aid and abet the use of, a non-immigrant visa, in the name Harbans
Singh, which the defendant knew to have been procured by means of a false claim and
statement, in that the defendant submitted the visa to immigration authorities as part of an
application for asylum.
All in violation of Title 18, United States Code, Sections 1546(a) and 2.
COUNT 3

(False Statement — Asylum Application)
From on or about July 20, 2015, to on or about September 21, 2017, in the City of

Seattle, Washington, in the Western District of Washington, and elsewhere, the
defendant, HARBANS SINGH, did willfully and knowingly falsify, conceal, and cover
up by trick, scheme, and device a material fact in a matter within the jurisdiction of the
executive branch of the Government of the United States, by describing his prior arrests
in his asylum application without including his prior two arrests in the United Kingdom
for sexual assault.

All in violation of Title 18, United States Code, Sections 1001.

COUNT 4
(False Statement — Asylum Interview)

On or about September 21, 2017, in the City of Seattle, Washington, in the
Western District of Washington, and elsewhere, the defendant, HARBANS SINGH, did
willfully and knowingly make a materially false, fictitious, and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the
Government of the United States, by stating to a U.S. Citizenship and Immigration
Services Asylum Officer that he had never been arrested or convicted for any offense or
crime. The statement and representation was false because, as the defendant then and

Indictment UNITED STATES ATTORNEY

: : 700 STEWART STREET, SUITE 5220
} - >
United States v. Singh - SEATTLE, WASHINGTON 98101

(206) 553-7970
Co DOD CO SI DH ww BB ww LP

11
12
13
14
15
16
ry
18
19
20
21
22
23
24
25
26
ZT
28

 

 

Case 2:20-cr-00085-RAJ Document1 Filed 07/22/20 Page 3 of 4

there knew, the defendant had been arrested twice in the United Kingdom for sexual

 

assault prior to November 24, 2014.
All in violation of Title 18, United States Code, Section 1001.
ASSET FORFEITURE ALLEGATIONS

All of the allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeiture.

Pursuant to Title 18, United States Code, Section 982(a)(6)(a), upon conviction of
any of the offenses alleged in Counts One through Two of this Indictment, the defendant,
HARBANS SINGH, shall forfeit to the United States any property, real or personal, that
constitutes, or is derived from or is traceable to, proceeds obtained directly or indirectly
from the commission of the offense, as well as any property that is used to facilitate, or is
intended to be used to facilitate, the commission of the offense.

Substitute Assets

If any of the above-described forfeitable property, as a result of any act or
omission of the defendant,

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court:
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty;
HI
//
//
Indictment UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Singh - 3
—

2
3 || above-described forfeitable property.
4
5
6
7
8
9
10
1]
12
13
14 (/)
se
y T. MORAN
cafe san, Attorney
17
18 [g-—
\ol9 S. KATE VAUGHAN
56 Assistant United States Attorney
"1 eS Cove
Ay~ 22 || WILLIAM DREHER
23 || Assistant United States Attorney
24
25
26
Zi
28

Case 2:20-cr-00085-RAJ Document1 Filed 07/22/20 Page 4 of 4

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek the forfeiture of any other property of the defendant, up to the value of the

A TRUE BILL:

DATED: Wes KR a QROAOQ

Signature of the Foreperson redacted
pursuant to the policy of the Judicial
Conference of the United States

 

FOREPERSON

 

 

 

 

 

Indictment
United States v. Singh - 4

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
